Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,126,489. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the application are broader than claims of the patent.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,133,621. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the application are broader than claims of the patent.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and displaying data without significantly more. See Berkheimer (Fed. Cir. 2018); and Elec. Power Group (Fed. Cir. 2016).
	Claim 1 recites the following:
	A system comprising: one or more processors of a machine; and a memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: [Additional elements that do not amount to more than the judicial exception, i.e., processor and machine.]
	causing presentation, on a display of a device, of a user interface configured to facilitate an investigation session, the facilitating of the investigation session including receiving user search queries and presenting search results for each received search query; [Additional elements that do not amount to more than the judicial exception, i.e., display of a device. Also, abstract idea of collecting and displaying data. Mental Process. A human-mind with pen and paper can receive search queries and present search results, e.g., paper file system. Note, “presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis.” See Elec. Power Group (Fed. Cir. 2016).]
	tracking user activity that includes one or more user actions performed by a user during the investigation session, the one or more user actions including one or more user interactions with the user interface; [Abstract idea of collecting and analyzing data. Mental Process. A human-mind with pen and paper can track user activity during an investigation session, e.g., writing notes on paper.]
	modifying a data object, in a database, that represents an investigative issue associated with the investigation session to include a reference to the one or more user actions; and [Abstract idea of analyzing and manipulating data. Mental Process. A human-mind with pen and paper can modify a data object in a database associated with an investigation session, e.g., changing a value listed in a table of a paper file system.]
	causing presentation, during a subsequent investigation session, of a graphical representation of the user activity within the user interface based on the data object, the graphical representation of the user activity comprising a textual list of the one or more user actions that include the one or more user interactions with the user interface. [Additional elements that do not amount to more than the judicial exception, i.e., user interface. Also, abstract idea of collecting and displaying data. Mental Process. A human-mind with pen and paper can present a graphical representation of user activity comprising textual list, e.g., drawing on paper. Note, “presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis.” See Elec. Power Group (Fed. Cir. 2016).]
	Subject Matter Eligibility Test (MPEP 2106 35 U.S.C. 101 Analysis):
	Step 1 (Statutory Categories)- is the claim to a process, machine, manufacture, or composition of matter? Yes, claim is to “a system comprising: one or more processors of a machine… to facilitate an investigation session…” See above [rationale] for detailed explanation.
	Step 2A (Judicial Exceptions)- is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea? Yes, claim is directed to collecting, analyzing, manipulating and displaying data (i.e., causing presentation, tracking, and modifying). See above [rationale] for detailed explanation.
	Step 2B (Inventive Concept)- does the claim recite additional elements that amount to significantly more than the judicial exception? No, claim recites additional elements such as generic computer elements for implementing the abstract idea, i.e., processor, machine, device, display, etc. See above [rationale] for detailed explanation.
	Conclusion (Eligibility)- Claim is not eligible subject matter under 35 U.S.C. 101.
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
(Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53). MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processor, machine, device, display, etc.
	Claim 2 recites the following:
	The system of claim 1, wherein the one or more user actions include at least one of: a search query input by the user, a search result accessed by the user, a linkage between two or more data objects generated by the user, a token created by the user, or a note created by the user. [Abstract idea of collecting, analyzing, manipulating and displaying data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processor, machine, device, display, etc.
	Claim 3 recites the following:
	The system of claim 1, wherein the textual list includes at least one navigation link corresponding to a user action. [Abstract idea of collecting, analyzing, manipulating and displaying data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processor, machine, device, display, etc.
	Claim 4 recites the following:
	The system of claim 1, wherein the operations further comprise: receiving a search query that includes an identifier of the investigative issue; retrieving, using the identifier, the data object in response to the search query, wherein causing presentation of the graphical representation of the user activity within the user interface is responsive to the search query. [Abstract idea of collecting, analyzing, manipulating and displaying data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processor, machine, device, display, etc.
	Claim 5 recites the following:
	The system of claim 1, wherein: the data object is a first data object; and the operations further comprise: receiving user input signaling a linkage between the first data object and a second data object; and linking the first and second data object in response to receiving the user input. [Abstract idea of collecting, analyzing, manipulating and displaying data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processor, machine, device, display, etc.
	Claim 6 recites the following:
	The system of claim 5, wherein the operations further comprise: receiving a user generated textual note related to the linkage between the first and second data objects; and storing the user generated textual note with a further linkage to first and second data object. [Abstract idea of collecting, analyzing, manipulating and displaying data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processor, machine, device, display, etc.
	Claim 7 recites the following:
	The system of claim 1, wherein: the data object is a first data object; and the operations further comprise: automatically linking the first data object with a second data object based on one or more similar properties included in the first and second data objects. [Abstract idea of collecting, analyzing, manipulating and displaying data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processor, machine, device, display, etc.
	Claims 8-14 are rejected based on similar reasons given to claims 1-7.
	Claims 15-18, [19] and 20 are rejected based on similar reasons given to claims 1-4, [5 and 6] and 7, respectively.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schulz et al. US 2018/0367368 [FIG. 10, abstract, and summary]
Agnihotram et al. US 2013/0305081 [FIG. 1, abstract, and background]
Examiner’s Comments
No prior art rejections were given in this Office action. The prior arts do not teach nor suggest independent claim 1 limitations as follows:
A system comprising: one or more processors of a machine; and a memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: causing presentation, on a display of a device, of a user interface configured to facilitate an investigation session, the facilitating of the investigation session including receiving user search queries and presenting search results for each received search query; tracking user activity that includes one or more user actions performed by a user during the investigation session, the one or more user actions including one or more user interactions with the user interface; modifying a data object, in a database, that represents an investigative issue associated with the investigation session to include a reference to the one or more user actions; and causing presentation, during a subsequent investigation session, of a graphical representation of the user activity within the user interface based on the data object, the graphical representation of the user activity comprising a textual list of the one or more user actions that include the one or more user interactions with the user interface.
	Generally, the prior arts teach methods for executing root cause analysis and presenting results of the analysis. The claimed invention builds on the prior arts and further specifies “causing presentation, during a subsequent investigation session, of a graphical representation of the user activity within the user interface based on the data object, the graphical representation of the user activity comprising a textual list of the one or more user actions that include the one or more user interactions with the user interface.” Independent claims 8 and 15 recite similar to independent claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113